DETAILED ACTION
Status of the Claims
Claims 1-32 and 35 are currently pending.
Claims 29-32 and 35 have been withdrawn as being drawn to non-elected subject matter (see below).
Claims 1-28 are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
Applicant’s election without traverse of Group I (claims 1-28) in the reply filed on 02/11/2022 is acknowledged.
Claims 29-32 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 02/11/2022.
Upon further consideration, the requirement for species election is hereby withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed to one or more judicial exceptions (i.e., product of nature, a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 recites a method of characterizing a phenotype in a biological sample and is directed to one or more of a law of nature, a natural phenomenon, a product of nature, and an abstract idea.  Specifically, the “determining at least one peptide motif” in step a) part iv) by sequence alignment in claim 1 comprises concept(s) relating to data analysis or manipulation, being an abstract idea or an idea ‘of itself’ as per MPEP 2106.04(a)(2)(I).  Also, the “comparing … to a reference value” step in b) of claim 1 comprises concept(s) relating to data comparisons that can be performed mentally or are analogous to human mental work, being an abstract idea or an idea ‘of itself' as per MPEP 2106.04(a)(2)(III)(A).  Further, the “identifying at least peptide motif with a presence or level that differs from the reference value” in step b) comprises concept(s) relating to data analysis or manipulation, being an abstract idea or an idea ‘of itself’ as per MPEP 2106.04(a)(2)(I).  Still further, the final limitation in step c) of claim 1 of “identifying the at least one peptide motif indicative of the phenotype” is reciting the natural correlation between the identified peptide motif and a phenotype, being a law of nature and/or natural phenomena as per MPEP 2106.04(b)(I).  Therefore, the claim recites one or more judicial exceptions as per Prong One of the revised Step 2A analysis from the 2019 Revised Patent Subject Matter Eligibility Guidance issued Jan. 7, 2019 in the Federal Register Vol. 84, No. 4.  The same Guidance requires analysis of Prong Two, which is whether the claim recites additional elements that integrate the exception(s) into a practical application of that exception(s).  In the instant case, there are no further limitations after the step c) of identifying the at least one peptide motif indicative of the phenotype.  Therefore, the remaining claims must further be analyzed to identify additional elements to determine whether the claim as a whole amounts to significantly more than the judicial exception (i.e. Step 2B of the analysis).
For claim 1, the additional elements consist of i) providing a biological sample comprising a plurality of antibodies; ii) contacting the biological sample with a plurality of peptides, and iii) identifying members of the plurality of peptides that form a complex with members of the plurality of antibodies, and these steps all constitute routine, convention, and well-understood activities known in the industry at the time of the invention, specified as a high level of generality, and therefore are not enough to qualify as “significantly more” when recited with the judicial exception of the claim.  This is equally true both when considering the steps individually and as an ordered combination.  Specifically, the contacting a plurality of peptides with a plurality of antibodies was commonplace in epitope mapping of antibodies, as disclosed in Bastas et al. (Molecular & Cellular Proteomics, 2008, 7:247-256), in Spatola et al. (Anal. Chem., 2013, 85:1215-1222, cited in the IDS of 07/20/2018), and in Carmona et al. (Molecular & Cellular Proteomics, 2015, 14:1871-1884, cited in the IDS of 07/20/2018).  In addition, these limitations can also be considered to be insignificant extra-solution activity (specifically data gathering steps), which, as per MPEP § 2106.05(g), as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Claim 2 adds that the biological sample is any one or more of peripheral blood, lymphatic fluid, cerebral spinal fluid, sweat, urine, saliva, mucus, or a derivative of any thereof, which does not add significantly more to the judicial exception since most or all of these are the most commonplace samples to provide for analysis.  Claims 3-4 merely further limit the control sample.  Claims 5-28 all merely further define the natural correlation between the measured peptides (and peptide motifs) to various diseases, and none of the claims add significantly more to the judicial exception, and cannot transform the claims into patent eligible subject matter.  Therefore, the claims are patent ineligible.
For further information, please see the latest revision of MPEP 2104-2106 {Patent Subject Matter Eligibility Under 35 U.S.C. 101}, including MPEP 2106.04 {Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception} and 2106.05 {Eligibility Step 2B: Whether a Claim Amounts to Significantly More}, as well as the guidance on Subject Matter Eligibility, including the 2019 Guidance issued Jan. 7, 2019, and the October 2019 Update, provided on the USPTO website at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Spatola et al.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spatola et al. (Anal. Chem., 2013, 85:1215-1222, cited in the IDS of 07/20/2018).
Regarding clam 1, Spatola teaches a method of characterizing a phenotype in a biological sample comprising: 
a) identifying at least one peptide motif in the biological sample comprising: 
i) providing a biological sample comprising a plurality of antibodies (e.g. as per the Antibody Fractionation and Depletion section on pages 1216-1217); 
ii) contacting the biological sample with a plurality of peptides (e.g. as per the Library Screening section on page 1217); and 
iii) identifying members of the plurality of peptides that form a complex with members of the plurality of antibodies (e.g. as per the Library Screening section on page 1217); 
iv) determining at least one peptide motif from the members of the plurality of peptides identified in iii), wherein determining the at least one peptide motif comprises aligning the sequences of the members of the plurality of peptides identified in iii); and wherein the aligning comprises using a computational alignment algorithm (e.g. as per the Library Screening section on page 1217); 
b) comparing the presence or level of the at least one peptide motif identified in step a) to a reference value; and c) identifying at least one peptide motif with a presence or level that differs from the reference based on the comparison in b), thereby identifying the at least one peptide motif indicative of the phenotype (e.g. as per the Classification model Development and Cross-Validation of the Peptide Panel section on page 249).
Regarding claim 2, Spatola teaches the above, wherein the biological sample is any one or more of peripheral blood, lymphatic fluid, cerebral spinal fluid, sweat, urine, saliva, mucus, or a derivative of any thereof (e.g. sera as per the Study Subjects and Samples section on page 1216).
Regarding claims 3-4, Spatola teaches wherein the reference value comprises a presence or level of the same peptide motif in a control sample, and wherein the control sample has a different phenotype than the biological sample (e.g. as per the Study Subjects and Samples section on page 1216).
Regarding claims 5-7, Spatola teaches the above, wherein the phenotype comprises a disease or disorder, wherein the characterizing comprises diagnosis, prognosis or theranosis of the disease or disorder, and wherein the disease is an infectious disease or an autoimmune disease (e.g. celiac disease as per the Study Subjects and Samples section on page 1216).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639